This is not a proceeding against the sureties, but it is against the guardian in life. The sureties appeared to see to it that there would be an unbiased judicial determination of the liability of the guardian, which would affect their rights. Section 8212, Code; Bean v. Harrison, 213 Ala. 33, 104 So. 244.
The question is not analogous to a proceeding against the sureties, for their interest here is only indirect, but it is, as we have said, a proceeding against the guardian in life, after the time when he is due to make settlement.
The case of U.S. F.  G. Co. v. Sinclair, 206 Ala. 549,90 So. 298, was a proceeding in equity against the sureties, after the death of the guardian. Equity alone then had jurisdiction to proceed against them. Presley v. Weakley, supra; U.S. F. 
G. Co. v. Pittman, 183 Ala. 602, 62 So. 784. So that the analogy to subdivision 7 of section 8944 was perfect, but not so in this case. There is no statute of limitations directly analogous.
We are still of the opinion that we have correctly disposed of this case for the reasons we have fully discussed.
Application overruled.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.